COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

       ORDER ON APPELLEE’S MOTION FOR REHEARING AND EN BANC RECONSIDERATION

Appellate case name:      City of Houston v. Magdalena Villafuerte and Javier Roque Villafuerte

Appellate case number:    01-21-00517-CV

Trial court case number: 2021-16655

Trial court:              270th District Court of Harris County

       The panel having voted to deny rehearing and the en banc court having voted
unanimously against reconsideration en banc, Magdalena Villafuerte and Javier Roque
Villafuerte’s motion for rehearing and en banc reconsideration is denied.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Hightower

En Banc Court consists of: Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: September 8, 2022